Citation Nr: 0211043	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  97-22 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of a Baker's cyst, right popliteal area.

2.  Entitlement to an increased (compensable) rating for 
Baker's cyst, left popliteal space.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active military service from October 1952 to 
December 1954. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in November 1996, a 
statement of the case was received in February 1997, and a 
substantive appeal was received in April 1997.  Although the 
veteran initially indicated that he wished to appear at 
either an RO or a Board hearing, it was subsequently 
clarified that he no longer wanted a hearing. 


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a Baker's 
cyst, right popliteal area are manifested by a well-healed, 
nontender, 2 plus posterior scar, but without ulceration, 
poor nourishment or any resulting limitation of motion or 
function.

2.  The veteran's service-connected Baker's cyst, left 
popliteal space is not manifested by any current symptoms.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable rating for 
service-connected residuals of a Baker's cyst, right 
popliteal area have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. Part 4, including Codes 
7803, 7804, 7805, 7819.  

2.  The criteria for entitlement to a compensable rating for 
service-connected Baker's cyst, left popliteal space have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. Part 4, including Codes 7803, 7804, 7805, 
7819.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to increased ratings for 
the disabilities in question.  The discussions in the rating 
decision, statement of the case, and supplemental statements 
of the case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in RO letters dated in October 2000, 
December 2000, and May 2002, the veteran was advised of the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, No. 01-997 (Vet. App. June 19, 2002).  
The Board therefore finds that there has been substantial 
compliance with the notice requirements of the new law and 
regulation have been met. 

Furthermore, the Board finds that the assistance provisions 
set forth in the new law and regulation have been satisfied.  
The record in this case includes the reports of VA 
examinations in September 1995 and November 2000.  As the 
record shows that the veteran has been afforded a VA 
examination in connection with his claim, the requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  See 66 Fed. Reg. 
45,631 (Aug. 29, 2001).  Significantly, no additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
the claim.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet.App. 553 
(1996); Bernard v. Brown, 4 Vet.App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).


Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994). 

Service connection has been granted for disabilities which 
the RO has described for rating purposes as residuals of 
Baker's cysts of the right and left popliteal space.  Service 
records show that the veteran was treated for a fibroma of 
the left popliteal space and a ganglion of the right 
popliteal space (also referred to in service records as a 
Baker's cyst) with a surgical procedure being conducted on 
the right knee.  An October 1960 VA examination report refers 
to a second surgical procedure on the right knee that year.  
Each of these disabilities has been rated noncompensable 
since 1960.

After reviewing the evidence, the Board must conclude that 
there is no basis for assignment of a compensable rating for 
either service-connected disability at this time.  VA 
examination in September 1995 revealed no Baker cyst on 
either knee.  VA examination in November 2000 in connection 
with his current claim revealed little if any evidence of the 
cysts.  In fact, the veteran denied ever having a cyst on the 
left knee.  Examination revealed a well-healed 2 plus 
posterior incision.  Although tenderness to palpation was 
noted along the anteromedial joint line, no tenderness was 
reported in the popliteal region.  With regard to functional 
impairment due to the Baker's cyst of the right knee, the 
examiner commented that there would be little if any 
functional impairment, mild at best. 

The RO has applied the rating criteria of Code 7819 for 
benign skin growths in rating the two disabilities which 
calls for rating as scars, disfigurement, etc.  However, the 
medical evidence does not show any tender and painful scars 
to warrant a 10 percent rating under Code 7804, nor is there 
any limitation of function due to any scars associated with 
the service-connected disabilities to warrant a compensable 
rating under Code 7805.  There is also no evidence of 
superficial, poorly nourished scars with repeated ulceration 
to allow for a compensable rating under Code 7803.  

At this point the Board acknowledges that the rating criteria 
for rating scars will be amended effective August 30, 2002.  
See 67 Fed. Reg. 49,590 (July 31, 2002) (to be codified as 
amended at 38 C.F.R § 4.118).  However, the evidence does not 
show deep scars or scars that cause limited motion, a scar 
that has an area of 144 square inches or greater, unstable 
scars, painful scars or any limitation of function due to 
scars.  Therefore, no useful purpose would be served by 
delaying appellate review to allow for application of the new 
rating criteria.  

The Board notes here that the medical evidence does show that 
there is disability of the knees in the form of degenerative 
arthritis.  However, service connection for degenerative 
arthritis of the knees was denied by rating decision in March 
1988.  Therefore, symptomatology attributable to the 
degenerative arthritis is not for consideration.  As 
explained above, the preponderance of the evidence is against 
a finding that there are any current symptoms associated with 
the service-connected Baker's cysts disabilities to warrant a 
compensable rating under any applicable diagnostic criteria.  

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied as to both issues. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

